Title: From John Adams to Va., Citizens of Richmond, 18 July 1798
From: Adams, John
To: Richmond, Va., Citizens of


To my Fellow Citizens of the county of Richmond, in Virginia.
Gentlemen,
Philadelphia, July 18. 1798

Your representative in congress, Mr. Jones, has presented to me your address to the president of the United States, and both houses of Congress. It is joyful indeed to receive assurances from respectable citizens of Virginia, that they are satisfied with the government of the United States. The pretext for rejecting our negociations has been, that we are a divided people—but the real cause, a disability or disinclination to pay debts, compensate damages for trespasses, and provide without indiscriminate plunder, for universal conquest, seductions and domination.
Virginia can say with more certainty than any other state in the union, whether a division really dangerous to this country exists or not, and it behoves her to consider and determine this question soberly—the supposition of such a division is degrading—but the actual existence of it must produce calamities, extensive, impoverishing and destructive.
Your sincere affection to your government and firm determination to defend it against all its enemies, entitle you to the esteem and affection of all its friends, and still finally redound to your honor, even among your own neighbors, who at present differ from you.
Americans who are conscious of the magnitude of the stake, and the high name inherited from their ancestors, cannot err essentially in the present times, the confidence of such Americans, is to me more flattering than all the pride of all the wealth and power of this country or any other to bestow.

John Adams.